                                               Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 1 of 104



                                          1   BARRY E. HINKLE, Bar No. 071223
                                              TRACY L. MAINGUY, Bar No. 176928
                                          2   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              WEINBERG, ROGER & ROSENFELD
                                          3   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          4   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          5   Fax (510) 337-1023
                                              E-Mail: bhinkle@unioncounsel.net
                                          6           tlmainguy@unioncounsel.net
                                                      clozano@unioncounsel.net
                                          7

                                          8   Attorneys for Plaintiffs

                                          9                               UNITED STATES DISTRICT COURT

                                         10                              NORTHERN DISTRICT OF CALIFORNIA

                                         11   THE BOARD OF TRUSTEES, in their                No.
                                              capacities as Trustees of the LABORERS
                                         12   HEALTH AND WELFARE TRUST FUND                  COMPLAINT FOR BREACH OF
                                                                                             CONTRACT, DAMAGES, AUDIT AND
                                         13   FOR NORTHERN CALIFORNIA;                       ENFORCEMENT OF PERSONAL
                                              LABORERS VACATION-HOLIDAY TRUST                GUARANTY (ERISA 29 U.S.C. §1001,
                                         14   FUND FOR NORTHERN CALIFORNIA;                  ET SEQ., 29 U.S.C. §185)
                                              LABORERS PENSION TRUST FUND FOR
                                         15   NORTHERN CALIFORNIA; and LABORERS
                                              TRAINING AND RETRAINING TRUST
                                         16
                                              FUND FOR NORTHERN CALIFORNIA,
                                         17
                                                                           Plaintiffs,
                                         18

                                         19
                                                      v.

                                         20   MICHAEL HEAVEY CONSTRUCTION,
                                              INC., a California Corporation; MICHAEL
                                         21   BART HEAVEY, individually; NOREEN
                                         22   BRIDGET BOYLE also known as NOREEN
                                              BRIDGET HEAVEY, individually,
                                         23
                                                                           Defendants.
                                         24

                                         25

                                         26
                                         27

                                         28
WEINBERG, ROGER &                                                                        1
   ROSENFELD
   A Professional Corporation            30      COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                  PERSONAL GUARANTY
           (510) 337-1001

                                         31      Case No.
                                              Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 2 of 104



                                         1          Plaintiffs complain of Defendants, and for cause of action allege:

                                         2                     JURISDICTION AND INTRADISTRICT ASSIGNMENT

                                         3                                                     I.

                                         4          This action arises under and is brought pursuant to section 502 of the Employee

                                         5   Retirement Income Security Act, as amended (ERISA) (29 U.S.C. § 1132), and section 301 of the

                                         6   Labor Management Relations Act (LMRA) (29 U.S.C. § 185). The Court has supplemental

                                         7   jurisdiction over the remaining claim for enforcement of personal guarantees pursuant to 28

                                         8   U.S.C. §1367(a) because the remaining claims are so related to the claim for payment under the

                                         9   Collective Bargaining Agreement of Defendant Michael Heavey Construction, Inc. that they form

                                    10       a part of the same case or controversy. Venue properly lies in this district court since

                                    11       contributions are due and payable in the County of San Francisco. Therefore, intradistrict venue

                                    12       is proper.

                                    13                                                    PARTIES

                                    14                                                        II.

                                    15              At all times material herein, Plaintiffs The Board of Trustees were Trustees of the

                                    16       Laborers Health and Welfare Trust Fund for Northern California (hereinafter “Welfare Fund”);

                                    17       Laborers Vacation-Holiday Trust Fund for Northern California (hereinafter “Vacation Fund”);

                                    18       Laborers Pension Trust Fund for Northern California (hereinafter “Pension Fund”); and Laborers

                                    19       Training and Retraining Trust Fund for Northern California (hereinafter “Training Fund”,

                                    20       together with the Welfare Fund, Vacation Fund, and Pension Fund, collectively referred to as

                                    21       “Trust Funds”). At all times material herein, each of the above-named Trust Funds was, and now

                                    22       is, an employee benefit plan created by a written Trust Agreement subject to and pursuant to

                                    23       section 302 of the Labor Management Relations Act (29 U.S.C. § 186), and a multi-employer

                                    24       employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29 U.S.C. §§ 1002,

                                    25       1003 and 1132). Each of the above-named Trust Funds is administered by a Board of Trustees

                                    26       which may bring this action in the name of the Trust Funds pursuant to the express provisions of

                                    27       the Trust Agreements. All of the above named Trust Funds and their respective Board of

                                    28       Trustees shall hereinafter be designated collectively as “Plaintiffs”.
WEINBERG, ROGER &                                                                               2
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
                                              Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 3 of 104



                                         1                                                  III.

                                         2          At all times material herein, Defendant Michael Heavey Construction, Inc., a California

                                         3   Corporation (hereinafter referred to as “Employer”), has been an employer within the meaning of

                                         4   section 3(5) and section 515 of ERISA (29 U.S.C. §§ 1002(5), 1145) and an employer in an

                                         5   industry affecting commerce within the meaning of section 301 of the LMRA (29 U.S.C. § 185).

                                         6   At all relevant times, Defendant Michael Bart Heavey (“Michael Heavey”) was the Responsible

                                         7   Managing Officer and a shareholder of Employer. At all relevant times, Defendant Noreen

                                         8   Bridget Boyle also known as Noreen Bridget Heavey (“Noreen Heavey”) was the Chief

                                         9   Executive Officer and President of Employer, and a shareholder of Employer. At all relevant
                                    10       times, Michael Heavey and Noreen Heavey were married and have resided in California.

                                    11       Employer is a contractor.

                                    12                    ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF
                                    13                                                      IV.

                                    14              At all relevant times, Employer was signatory and bound to a written collective

                                    15       bargaining agreement with the Northern California District Council of Laborers (hereinafter

                                    16       “Union”), a labor organization within the meaning of section 301 of the Labor Management

                                    17       Relations Act (29 U.S.C. § 185). Defendant signed a Power of Attorney with Engineering &

                                    18       Utility Contractors Association (hereinafter “EUCA”), now doing business as United Contractors,

                                    19       and by virtue of such Power of Attorney, became subject to all the terms and conditions of the
                                    20       Laborers Master Agreement (hereinafter “Master Agreement” or “Agreement”). A true and

                                    21       correct copy of said Master Agreement is attached hereto as Exhibit "A" and a true and correct

                                    22       copy of the Power of Attorney is attached hereto as Exhibit "B", both of which are incorporated

                                    23       by reference herein. The Master Agreement by its terms incorporates the various Trust

                                    24       Agreements establishing each of the Trust Funds. By said Master Agreement, Employer

                                    25       promised that it would contribute and pay to Plaintiffs the hourly amounts required by said

                                    26       Agreements for each hour paid for or worked by any of its employees who performed any work
                                    27       covered by said Agreements, and that it would be subject to and bound by all of the terms,

                                    28       ///
WEINBERG, ROGER &                                                                             3
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
                                              Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 4 of 104



                                         1   provisions, and conditions of the Trust Agreements as incorporated by the terms of the Master

                                         2   Agreement.

                                         3                                                    V.

                                         4          The Master Agreement, and Trust Agreements (“Agreements”) provide for prompt

                                         5   payments of all employer contributions to the various Trust Funds and provide for liquidated

                                         6   damages, not as a penalty but as a reasonable attempt to provide for payments to cover the

                                         7   damages incurred by the Trust Funds in the event of a breach by the employer where it would

                                         8   have been impracticable or extremely difficult to ascertain the losses to the Trust Funds. The

                                         9   Agreements also provide for the payment of interest on all delinquent contributions, attorneys’
                                    10       fees, other collection costs, and for the audit of the signatory employer or employers’ books and

                                    11       records in order to permit the Plaintiffs to ascertain whether all fringe benefit contributions have

                                    12       been timely paid as required by the Agreements and law.

                                    13                                         FIRST CLAIM FOR RELIEF
                                                                               (BREACH OF CONTRACT)
                                    14                                                   VI.
                                    15              Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                    16                                                       VII.

                                    17              Defendant has failed, neglected, or refused to make timely fringe benefit contributions as

                                    18       required by the Collective Bargaining Agreement and Trust Agreements and there is now due and

                                    19       owing and unpaid to Plaintiffs fringe benefit contributions in the sum estimated to be at least
                                    20       $33,343.92, and liquidated damages and interest in the amount estimated to be at least $5,398.38

                                    21       for the period of September 2017 through March 2018.

                                    22                                                       VIII.

                                    23              Plaintiffs are the intended third-party beneficiaries of the Agreement, but Trust Fund

                                    24       contribution delinquencies are excluded from the arbitration provisions of the Agreement.

                                    25                                                        IX.

                                    26              Plaintiffs have complied with all conditions on their part to be performed under the terms
                                    27       of the applicable agreements.

                                    28       ///
WEINBERG, ROGER &                                                                               4
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
                                              Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 5 of 104



                                         1

                                         2                                                       X.

                                         3          Plaintiffs are entitled to reasonable attorneys’ fees, interest, and other reasonable expenses

                                         4   incurred in connection with this matter due to Defendant’s failure and refusal to pay all fringe

                                         5   benefit contributions due and owing pursuant to the terms of the applicable Labor Agreements,

                                         6   Trust Agreements, and ERISA section 502(g)(2) (29 U.S.C. § 1132(g)(2).

                                         7                          SECOND CLAIM FOR RELIEF
                                                   (ACTUAL DAMAGES FOR BREACH OF CONTRACT AGAINST EMPLOYER)
                                         8                                    XI.
                                         9          Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                    10                                                       XII.

                                    11              Employer has failed, neglected and refused to make timely fringe benefit contributions as

                                    12       required by the applicable Master Agreement and Trust Agreements, and has caused Plaintiffs

                                    13       actual damages to be proven at the time of trial.

                                    14                                         THIRD CLAIM FOR RELIEF
                                                                             (AUDIT AGAINST EMPLOYER)
                                    15
                                                                                            XXIII.
                                    16
                                                    Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                    17
                                                                                            XXIV.
                                    18
                                                    Plaintiffs believe that additional amounts may be due and owing and also pray for an audit
                                    19
                                             of Employer to determine same.
                                    20
                                                                             FOURTH CLAIM FOR RELIEF
                                    21
                                               (ENFORCEMENT OF PERSONAL GUARANTEE (AGAINST MICHAEL HEAVEY
                                    22                             AND NOREEN HEAVEY)
                                    23                                                      XXV.
                                    24              Plaintiffs incorporate and reallege by reference allegations stated in Paragraphs I through

                                    25       X hereinabove.

                                    26       ///
                                    27       ///

                                    28       ///
WEINBERG, ROGER &                                                                                5
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
                                              Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 6 of 104



                                         1                                                 XXVI.

                                         2          On October 17, 2016, Defendants, and each of them, entered into a Settlement and

                                         3   Release of Claims (“Settlement Agreement”) with Plaintiffs in which, pursuant to Paragraph 2(G)

                                         4   of the Settlement Agreement, Defendants agreed that Employer owes the Trust Funds: (1)

                                         5   Liquidated Damages and Interest in the amount of $56,834.31; (2) Attorneys' fees and costs in the

                                         6   amount of $56,166.26; (3) audit liability in the amount of $8,846.35 for principal shortages; and

                                         7   (4) liability in the amount of $6,987.82 for interest relating to the aforementioned audit. Pursuant

                                         8   to paragraph 5 of the Settlement Agreement, Employer agreed to pay the sum of $80,968.15

                                         9   ("Settlement Sum") on the following conditions:

                                    10                      a. Payments totaling $9,000.00 shall be made by Employer over a
                                                               three month period with (3) equal monthly installments of
                                    11                         $3,000.00 each due no later than the 5th day of every month
                                                               commencing October of 2016.
                                    12
                                                            b. Payments totaling $71,968.15 shall be made by Employer over
                                    13                         a sixteen month period with (16) equal monthly installments of
                                                               $4,498.01 each due no later than the 5th day of every month
                                    14                         commencing January of 2017.
                                    15       A true and accurate copy of the Settlement Agreement is attached hereto as Exhibit “C”.

                                    16                                                     XXVI.
                                    17              Paragraph 2(H) of the Settlement Agreement provides:

                                    18                      H.      Michael B. Heavey and Noreen B. Boyle, and each of them,
                                                            individually, agree to personally guarantee the payment of the
                                    19                      $128,834.74 owed to the Trust funds by the Employer and
                                                            referenced in paragraph G above. A true and accurate copy of their
                                    20                      respective Personal Guarantee Agreement is attached hereto.
                                    21              A true and accurate of the Personal Guarantee Agreement executed by Michael Heavey

                                    22       and the Personal Guarantee Agreement executed by Noreen Heavey is attached to the Settlement

                                    23       Agreement is attached to the Settlement Agreement attached hereto as Exhibit C at the end of the

                                    24       Settlement Agreement. Michael Heavey and Noreen Heavey, and each of them, agreed to pay

                                    25       the Settlement Sum owed by Employer. Employer is a corporation in which both Michael

                                    26       Heavey and Noreen Heavey, and each of them have an ownership interest. Therefore,
                                    27       consideration was given in exchange for the Personal Guarantees. The Trust Funds agreed that

                                    28       they would forebear their legal right to collection of the Settlement Sum in exchange for the
WEINBERG, ROGER &                                                                              6
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
                                              Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 7 of 104



                                         1   personal guaranty of the debt for contributions executed by Michael Heavey and Noreen Heavey.

                                         2   Paragraph 7 of the respective Guarantees attached hereto as Exhibit provides:

                                         3          6.      You, Trust Funds, shall not be bound to exhaust your recourse
                                                    against Employer, or any other parties, nor realize any security granted to
                                         4          you by Employer or any party, nor value any such security nor notify me,
                                                    the Guarantor of any act of default on the part of Employer, before
                                         5          enforcing the provisions of this Guarantee against me.
                                         6   Therefore, the Employer does not have to have its funds exhausted before the creditor can seek

                                         7   recovery from the guarantors, Michael Heavey and Noreen Heavey. Additionally, the personal

                                         8   guarantees of Michael Heavey and Noreen Heavey are unconditional. (See, Ex. C at Paragraph

                                         9   13(1) “This Guarantee shall be absolute and non-conditional and shall be effective from the date
                                    10       hereof.”)

                                    11                                                 XXVII.
                                    12              Employer made payments totaling $53,980.09 under the Settlement Agreement, and failed

                                    13       to pay its ongoing contribution obligations on a current basis. Paragraph 6 of the respective

                                    14       Personal Guarantees provide:

                                    15              7.       If Employer defaults on any of its obligations under Paragraph 5 of
                                                    the Settlement Agreement, upon your written demand to the Employer and
                                    16              Guarantor by Fax (415-822-6700) and the Employer's counsel by email
                                                    (c.kuhner@komfieldla.w.com) and fax ((510) 273-8845 Fax), I AGREE to
                                    17              immediately pay to the Trust Funds the sum of $128,834.74, less any
                                                    payments received by the Trust Funds from Employer under paragraph 5 of
                                    18              the Settlement Agreement. I shall also pay to the Trust Funds interest on
                                                    the amount due under this Guarantee and Undertaking at the rate of ten
                                    19              percent (10%) per annum calculated from the date of Employer's default
                                                    under the Settlement Agreement until full payment thereof, and will
                                    20              indemnify you, Trust Funds, against all attorneys' fees and costs which
                                                    may be incurred and/or suffered by you by reason of any uncured default
                                    21              on the part of Employer in performing or observing the payment
                                                    obligations contained in Paragraph 5 of the Settlement Agreement.
                                    22

                                    23       On September 4, 2018, the Trust Funds notified Michael Heavey and Noreen Heavey of

                                    24       Employer’s Default under the Settlement Agreement and demanded immediate payment of

                                    25       $74,854.65 [$128,834.74 less payments received under the Second Settlement totaling

                                    26       $53,980.09] owed under the Settlement Agreement. True and accurate copies of the respective

                                    27       Notices of Default and Demand for Payment under Personal Guarantee (without the enclosures,

                                    28       which are copies of the respective personal guarantees) are attached hereto as Exhibit “D” hereto
WEINBERG, ROGER &                                                                             7
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
                                               Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 8 of 104



                                         1   and incorporated herein by this reference.

                                         2                                                XXVIII.
                                         3            A Notice of Default under the Settlement Agreement was also served on Employer on

                                         4   September 4, 2018. A true and accurate copy of the Notice of Default and Demand for Cure

                                         5   directed to Employer is attached hereto as Exhibit “E” hereto and incorporated herein by this

                                         6   reference. Employer failed to cure the default under the Settlement Agreement.

                                         7                                                  XXIX.
                                         8            Despite the Demands for payment (attached hereto as Exhibit D), Michael Heavey and

                                         9   Noreen Heavey failed and refused to make payment per the terms of their respective Personal
                                    10       Guarantee Agreements and continue to fail and refuse to make the payment owed under the

                                    11       Personal Guarantees in the amount of $74,854.65 plus interest at the rate of ten percent (10%) per

                                    12       annum calculated from the date of Employer's default under the Settlement Agreement until full

                                    13       payment thereof, and all attorneys' fees and costs which may be incurred and/or suffered by the

                                    14       Trust Funds by reason of the uncured default on the part of Employer in performing or observing

                                    15       the payment obligations contained in Paragraph 5 of the Settlement Agreement.

                                    16                WHEREFORE, Plaintiffs pray judgment against Employer, as follows:

                                    17                1.     That Employer be ordered to pay contributions in an amount of at least

                                    18       $33,343.92, and liquidated damages and interest in the amount estimated to be at least $5,398.38

                                    19       for the period of September 2017 through March 2018;
                                    20                3.     That Employer be ordered to pay actual damages in an amount to be proven at

                                    21       trial;

                                    22                5.     That this Court issue an Order directing and permanently enjoining Employer to

                                    23       submit to the Trust Funds, all reports and contributions due and owing by Employer, plus interest,

                                    24       attorneys’ fees, and costs as provided in ERISA sections 502(a)(3) and (g)(2) (29 U.S.C. §

                                    25       1132(a)(3), (g)(2);

                                    26                6.     That this Court issue an Order permanently enjoining Employer for so long as it
                                    27       remains obligated to contribute to the Trust Funds, from failing, neglecting, or refusing to timely

                                    28       submit required monthly contributions reports and payments as required by the terms of the
WEINBERG, ROGER &                                                                              8
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
                                              Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 9 of 104



                                         1   collective bargaining agreements, Trust Agreements and ERISA sections 502(a)(3) and (g)(2) (29

                                         2   U.S.C. § 1132(a)(3), (g)(2));

                                         3           7.      That Employer be ordered to pay attorneys’ fees;

                                         4           8.      That Employer be ordered to pay costs of suit herein;

                                         5           9.      That this Court grant such further relief as this Court deems just and proper; and

                                         6           10.     That this Court retain jurisdiction of this matter to enforce the Order compelling an

                                         7   Audit and payment of all amount found due and owing.

                                         8           WHEREFORE, Plaintiffs pray judgment against Michael Heavey and Noreen Heavey,

                                         9   and each of them, as follows:
                                    10               1.      That Michael Heavey and Noreen Heavey, and each of them, be ordered to pay the

                                    11       Trust Funds the sum of $74,854.65 owed under the Personal Guarantees;

                                    12               2.      That Michael Heavey and Noreen Heavey, and each of them, be ordered to pay

                                    13       interest at the rate of ten percent (10%) per annum on the sum of $74,854.65 owed under the

                                    14       Personal Guarantees calculated from the date of Employer's default under the Settlement

                                    15       Agreement until full payment thereof, and all attorneys' fees and costs which may be incurred

                                    16       and/or suffered by the Trust Funds by reason of the uncured default on the part of Employer in

                                    17       performing or observing the payment obligations contained in Paragraph 5 of the Settlement

                                    18       Agreement.

                                    19               3.      That Michael Heavey and Noreen Heavey, and each of them, be ordered to pay
                                    20       costs of suit herein;

                                    21               4.      That this Court grant such further relief as this Court deems just and proper.

                                    22

                                    23       Dated: October 5, 2018                          WEINBERG, ROGER & ROSENFELD
                                                                                             A Professional Corporation
                                    24

                                    25                                                       /S/ TRACY L. MAINGUY
                                                                                     By:     TRACY L. MAINGUY
                                    26                                                       Attorneys for Plaintiffs
                                             131432\990301
                                    27

                                    28
WEINBERG, ROGER &                                                                               9
   ROSENFELD
   A Professional Corporation       30          COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AUDIT AND ENFORCEMENT OF
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 PERSONAL GUARANTY
           (510) 337-1001

                                    31          Case No.
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 10 of 104




  EXHIBIT A




  EXHIBIT A
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 11 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 12 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 13 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 14 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 15 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 16 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 17 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 18 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 19 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 20 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 21 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 22 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 23 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 24 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 25 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 26 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 27 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 28 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 29 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 30 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 31 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 32 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 33 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 34 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 35 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 36 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 37 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 38 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 39 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 40 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 41 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 42 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 43 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 44 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 45 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 46 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 47 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 48 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 49 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 50 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 51 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 52 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 53 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 54 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 55 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 56 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 57 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 58 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 59 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 60 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 61 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 62 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 63 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 64 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 65 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 66 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 67 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 68 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 69 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 70 of 104




  EXHIBIT B




  EXHIBIT B
                  Case
                   Case4:15-cv-00411-EDL
                       3:18-cv-06119-JSC Document
                                          Document3-1
                                                  1 Filed
                                                       Filed01/28/15
                                                          10/05/18 Page
                                                                     Page1
                                                                        71 of
                                                                           of 104
                                                                              1


' e`"   ..




               ~ue~+,                                   'Cfl~.L~~TN~ E3ARGAtNIN~ A~f~E~M~N?5
                                                                          Burgrrirr~ng~zrArry c~C Pvwer af,~#trrr~y




             '.the uridez~tigzx~d de~i~ma~tes ire Eugi~eeraug +& Utilitg Co~ntra~+tc►.ns A,ss~caateoa as its sai~ and
             ra~clusivc rcpt~sc~raszve far the purpcsse t~f ~~ati~g :u3d executing the collective baz~irain~
             agreem~~ and re~r~s~nt~aort zn labor relations matters b~~wweere tk~e u~c~ecsip~cd az~d tk~e unittt~.s.

             Pic~e initial applicable boxes:

                              pe~atzt~,g En,~is~.eers           „~... Gaspe~ters
                           Labt~rez~s                                 ~em~zit Masons
                     ____~ "~'eaznsters                         ,~.~ Iron IXtorl~er~


             'I~is i~ow~ez of ~Att~omep shad continue sn full farce au~d effect uzxti~ the e~piratitm of t3~e current
             c4t3ective batgai~ing a~,seemesit{s) b+~ttween the Association ~d tl~e Ursiors arzd for the dux~atian of
             any subsequent coLtec~ve bar~iri'rng agreerr~eat(s} b~tww~n tho g~.rties, artless a cvrit~cn Notice of
              t~rminarian an~ revocation of hats k'Qwer of t~ttozr~~p is given by d1e ssgrser hereof, or axis ant~oz~e~
             agent, a~ bath the            ~utive X~irectc~r of t~a~ A.ssaciation, end ~zmult~eously rhere~veth co the
              Union(s), s~vr latex t,~at~. one hfu3dr~d and twcz~ty (~0~ calendaz days pzior ~a ~~ expiration date of
              the co~Iec~iv~ bacgaitxing agzeetnents(s~. Said terms~a~an rzatsc~s must be sa t via facsimile ar return
              x~ceipt z~qu~ted to ttxe ~.r~c~tzve ~irectc~ of the Association arsd Unzs~n(s)-

             Should tie AssQciatian re-~p~ aeg~atiarions ding the tram of anp collective barga~srxg a~r~emenr
             to e~ztet~d ~~ term of such agreecraent, 't~7~ ASSOCI3~'fYOtl ~ FeC~171tG ~. St~3sL~'d'~ POCI~T t?~ A.ttG1t'~1t~~
             from t~~ uz~ders'sg~ed b~foze zeprese~ting it in ar~.p ~zegotza#sons ~c~~' a premature extension o£ the
             callec~ive barga~cztn~ a~recczx~nt

             ~t is understood that a eo}~y of ti~ais Power of Ati~it,~ep u~:l be pmvi~#ed try the Unior~(s} it~itialesi
             above.


              ~M~~"~`~
             ~~t~                                                        Llwnez (~upw~~r~)



               brmparcy I3~rrie                                           5' atur~


                                                                                                       Pct of A~ar►c7t F'arn doe
                                                                                                                        tt3fidu'~4




                                               Fu;~izt~,& Ut~iity C6riQu'S .AsS4Ciatl;Oz~
                      ~,7 Crroar Canytru ~vur~ Suits lOQ, Saga ~zttoz~, CA~dS&3 ~i 925/$55?~ t ~'.ax: ~2S18S579114
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 72 of 104




  EXHIBIT C




  EXHIBIT C
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 73 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 74 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 75 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 76 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 77 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 78 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 79 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 80 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 81 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 82 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 83 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 84 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 85 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 86 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 87 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 88 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 89 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 90 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 91 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 92 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 93 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 94 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 95 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 96 of 104
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 97 of 104




  EXHIBIT D




  EXHIBIT D
                       Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 98 of 104
STEWART WEINBERG
DAVID A. ROSENFELD
WILLIAM A. SOKOL
                                      WEINBERG, ROGER & ROSENFELD                                                ANTHONY J. TUCCI ••
                                                                                                                 MICHAEL D. BURSTEIN
                                                                                                                 ALEJANDRO DELGADO
BLYTHE MICKELSON
BARRY E. HINKLE
ANTONIO RUIZ
                                           A Professional Corporation                                            CAROLINE N. COHEN
                                                                                                                 XOCHITL A. LOPEZ
                                                                                                                 CAITLIN E. GRAY
MATTHEW J. GAUGER
ASHLEY K. IKEDA •
                                                   1001 Marina Village Parkway, Suite 200                        TIFFANY CRAIN ALTAMIRANO ••
                                                                                                                 RYAN B. KADEVARI
LINDA BALDWIN JONES
PATRICIA A. DAVIS
                                                            Alameda, CA 94501                                    DAVID W. M. FUJIMOTO
                                                                                                                 ADAM J. THOMAS
ALAN G. CROWLEY
KRISTINA L. HILLMAN ••
                                                         TELEPHONE (510) 337-1001                                PAUL K. PFEILSCHIEFTER
EMILY P. RICH                                                FAX (510) 337-1023                                  ALEXANDER S. NAZAROV
                                                                                                                 ERIC J. WIESNER
BRUCE A HARLAND
CONCEPCION E. LOZANO-BATISTA                            VVVVW.UNIONCOUNSELNET                                    JERRY P.S. CHANG •
                                                                                                                 ANDREA C. MATSUOKA
CAREN P. SENCER
ANNE I. YEN
KRISTINA M. ZINNEN
JANNAH V. MANANSALA                                                                                             ROBERTA D. PERKINS, Of Counsel
MANUEL A. BOIGUES •••                                                                                           NINA FENDEL, Of Counsel
KERIANNE R. STEELE ••                                                                                           TRACY L. MAINGUY, Of Counsel ••e••
GARY P. PROVENCHER                                                                                              ROBERT E. SZYKOWNY, Of Counsel
EZEKIEL D. CARDER e•»                                                                                           ANDREA K. DON, Of Counsel
MONICA T. GUIZAR                                                                                                LORI K AQUINO, Of Counsel •
LISL R. SOTO                                                                                                    SHARON A SEIDENSTEIN, Of Counsel
JOLENE KRAMER



                                                            September 4, 2018                                              AdmIded In Hawaii
                                                                                                                           Also admitted In Nevada
                                                                                                                           Also admitted in Illinois
                                                                                                                           Also admitted in New York and Alaska

   VIA FACSIMILE & CERTIFIED U.S. MAIL
                                                                                                                           Also admitted in Florida



   7017 1000 0000 5631 4232

   Ms. Noreen B. Boyle aka Noreen B. Heavey
   250 Santa Paula
   San Francisco, CA 94127

   Re:          Notice of Default and Demand for Payment Under Personal Guarantee

   Dear Ms. Boyle:

  Iam contacting you to demand payment under the Personal Guarantee and Undertaking you executed
  to guarantee payment of the amounts owed under Michael Heavey Construction, Inc.'s Settlement
  Agreement dated October 27, 2016 with the Laborers Trust Funds (hereinafter "Second Settlement").

   Michael Heavey Construction, Inc. defaulted on its payments owed under the Second
   Settlement. The Second Settlement required Michael Heavey Construction to make the payments
   totaling $80,968.15 as specified in paragraph 5 of the Settlement Agreement and stay current in
   making contributions to the Trust Funds from the date of the Settlement Agreement going
   forward. However, Michael Heavey Construction, Inc. failed to do so. Instead Michael Heavey
   Construction, Inc. made payments totaling only $53,980.09, then failed to pay its ongoing
   contribution obligations on a current basis.

   Paragraph 6 of the attached Personal Guarantee and Undertaking provides:

                               If Employer defaults on any of its obligations under Paragraph 5 of the
                                Settlement Agreement, upon your written demand to the Employer and
                               Guarantor by Fax (415-822-6700) and the Employer's counsel by email
                               (c.kuhner@kornfieldlaw.com) and fax ((510) 273-8845 Fax),IAGREE
                               to immediately pay to the Trust Funds the sum of $128,834.74, less any
                               payments received by the Trust Funds from Employer under paragraph
                               5 of the Settlement Agreement.I shall also pay to the Trust Funds
                               interest on the amount due under this Guarantee and Undertaking at the
                               rate of ten percent (10%) per annum calculated from the date of
                               Employer's default under the Settlement Agreement until full payment
                               thereof, and will indemnify you, Trust Funds, against all attorneys' fees
                               and costs which may be incurred and/or suffered by you by reason of
                               any uncured default on the part of Employer in performing or observing
                               the payment obligations contained in Paragraph 5 of the Settlement
                               Agreement.
                   LOS ANGELES OFFICE                              SACRAMENTO OFFICE                     HONOLULU OFFICE
              800 Wilshire Boulevard, Suite 1320                    431 I Street, Suite 202         220 South King Street, Suite 901
                Los Angeles, CA 90017-2607                       Sacramento, CA 95814-2341             Honolulu, HI 96813-4500
             TEL 213.380.2344 FAX 213.443.5098                TEL 916.443.6600 FAX 916.442.0244   TEL 808.528.8880 FAX 808.528.8881
                Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 99 of 104


September 4, 2018
Page 2

The Laborers Trust Funds confirmed that the total payment received for the Second Settlement
totaled $53,980.09. In light of the default under the Second Settlement, the liquidated damages and
interest (75%) which would have been waived had the default not occurred is now due and payable
by you under the attached Personal Guarantee and Undertaking.

                                                           Due Amount
                         2nd Settlement:                   LD's @ 100%
                         Contributions
                         LD's & Interest                    $56,834.31
                         Attorney Fees & Cost                56,166.26
                         Current Audit                        8,846.35
                         Audit Interest                       6,987.82
                         Total Due:                        $128,834.74

This letter constitutes a demand for immediate payment of $74,854.65 [$128,834.74 less payments
received under the Second Settlement totaling $53,980.09]. Please forward a cashier's check made
payable to the "Laborers Trust Funds" directed to my attention as follows:

                                   Attention: Tracy L. Mainguy
                                  Weinberg, Roger & Rosenfeld
                               1001 Marina Village Parkway, Ste.200
                                       Alameda, CA 94501

Failure to make the payment of the $74,854.65 immediately will result in suit being filed against you, in
your capacity as an individual, to collect sum plus attorneys' fees and interest.

                                                    Sincerely

                                                    Tracy L. Mainguy/jaw

                                                    Tracy L. Mainguy

TLM:jaw
opeiu 29 afl-cio(1)
Enclosure (Personal Guarantee and Undertaking)
cc:    Michael Heavey Construction, Inc. (via facsimile)
       Mr. Chris D. Kuhner (via facsimile & e-mail)
131432\985379
                      Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 100 of 104
STEWART WEINBERG
DAVID A. ROSENFELD
WILLIAM A SOKOL
                                     WEINBERG, ROGER & ROSENFELD                                                 ANTHONY J. TUCCI
                                                                                                                 MICHAEL D. BURSTEIN
                                                                                                                 ALEJANDRO DELGADO
BLYTHE MICKELSON
BARRY E. HINKLE
ANTONIO RUIZ
                                           A Professional Corporation                                            CAROLINE N. COHEN
                                                                                                                 XOCHITL A LOPEZ
                                                                                                                 CAITLIN E. GRAY
MATTHEW J. GAUGER
ASHLEY K. IKEDA •
                                                   1001 Marina Village Parkway, Suite 200                        TIFFANY CRAIN ALTAMIRANO
                                                                                                                 RYAN B. KADEVARI
LINDA BALDWIN JONES
PATRICIA A DAVIS
                                                            Alameda, CA 94501                                    DAVID W. M. FUJIMOTO
                                                                                                                 ADAM J. THOMAS
ALAN G. CROWLEY
KRISTINA L. HILLMAN
                                                         TELEPHONE (510) 337-1001                                PAUL K PFEILSCHIEFTER
EMILY P. RICH                                                FAX (510) 337-1023                                  ALEXANDER S. NAZAROV
                                                                                                                 ERIC J. WIESNER
BRUCE A HARLAND
CONCEPCION E. LOZANO-BATISTA                            WWW.UNIONCOUNSEL.NET                                     JERRY P.S. CHANG •
                                                                                                                 ANDREA C. MATSUOKA
CAREN P. SENCER
ANNE I. YEN
KRISTINA M. ZINNEN
JANNAH V. MANANSALA                                                                                              ROBERTA D. PERKINS. Of Counsel
MANUEL A BOIGUES•••                                                                                              NINA FENDEL, Of Counsel
KERIANNE R. STEELE                                                                                               TRACY L. MAINGUY, Of Counsel
GARY P. PROVENCHER                                                                                               ROBERT E. SZYKOWNY, Of Counsel
EZEKIEL D. CARDER ••••                                                                                           ANDREA K DON, Of Counsel
MONICA T. GUIZAR                                                                                                 LORI K AQUINO, Of Counsel •
LISL R. SOTO                                                                                                     SHARON A SEIDENSTEIN, Of Counsel
JOLENE KRAMER



                                                            September 4, 2018                                              Admitted in Hawaii
                                                                                                                           Also admitted in Nevada
                                                                                                                           Also admitted in Illinois
                                                                                                                           Also admitted in New York and Alaska

   VIA FACSIMILE & CERTIFIED U.S. MAIL                                                                                     Also admitted in Florida



   7017 1000 0000 5631 4225

   Mr. Michael Bart Heavey
   250 Santa Paula
   San Francisco, CA 94127

   Re:          Notice of Default and Demand for Payment Under Personal Guarantee

   Dear Mr. Heavey:

  I am contacting you to demand payment under the Personal Guarantee and Undertaking you executed
  to guarantee payment of the amounts owed under Michael Heavey Construction, Inc.'s Settlement
  Agreement dated October 27, 2016 with the Laborers Trust Funds (hereinafter "Second Settlement").

  Michael Heavey Construction, Inc. defaulted on its payments owed under the Second
  Settlement. The Second Settlement required Michael Heavey Construction to make the payments
  totaling $80,968.15 as specified in paragraph 5 of the Settlement Agreement and stay current in
  making contributions to the Trust Funds from the date of the Settlement Agreement going
  forward. However, Michael Heavey Construction, Inc. failed to do so. Instead Michael Heavey
  Construction, Inc. made payments totaling only $53,980.09, then failed to pay its ongoing
  contribution obligations on a current basis.

  Paragraph 6 of the attached Personal Guarantee and Undertaking provides:

                               If Employer defaults on any of its obligations under Paragraph 5 of the
                                Settlement Agreement, upon your written demand to the Employer and
                               Guarantor by Fax (415-822-6700) and the Employer's counsel by email
                               (c.kuhner@kornfieldlaw.com) and fax ((510) 273-8845 Fax),IAGREE
                               to immediately pay to the Trust Funds the sum of $128,834.74, less any
                               payments received by the Trust Funds from Employer under paragraph
                               5 of the Settlement Agreement.Ishall also pay to the Trust Funds
                               interest on the amount due under this Guarantee and Undertaking at the
                               rate of ten percent (10%) per annum calculated from the date of
                               Employer's default under the Settlement Agreement until full payment
                               thereof, and will indemnify you, Trust Funds, against all attorneys' fees
                               and costs which may be incurred and/or suffered by you by reason of
                               any uncured default on the part of Employer in performing or observing
                               the payment obligations contained in Paragraph 5 of the Settlement
                               Agreement.
                  LOS ANGELES OFFICE                               SACRAMENTO OFFICE                     HONOLULU OFFICE
              800 Wilshire Boulevard, Suite 1320                    431 I Street, Suite 202         220 South King Street, Suite 901
                Los Angeles, CA 90017-2607                       Sacramento, CA 95814-2341             Honolulu, HI 96813-4500
             TEL 213.380.2344 FAX 213.443.5098                TEL 916.443.6600 FAX 916.442.0244   TEL 808.528.8880 FAX 808.528.8881
            Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 101 of 104


September 4, 2018
Page 2

The Laborers Trust Funds confirmed that the total payment received for the Second Settlement
totaled $53,980.09. In light of the default under the Second Settlement, the liquidated damages and
interest (75%) which would have been waived had the default not occurred is now due and payable
by you under the attached Personal Guarantee and Undertaking.

                                                           Due Amount
                        2nd Settlement:                    LD's @ 100%
                        Contributions
                        LD's & Interest                     $56,834.31
                        Attorney Fees & Cost                 56,166.26
                        Current Audit                         8,846.35
                        Audit Interest                        6,987.82
                        Total Due:                         $128,834.74

This letter constitutes a demand for immediate payment of $74,854.65 [$128,834.74 less payments
received under the Second Settlement totaling $53,980.09]. Please forward a cashier's check made
payable to the "Laborers Trust Funds" directed to my attention as follows:

                                  Attention: Tracy L. Mainguy
                                 Weinberg, Roger & Rosenfeld
                              1001 Marina Village Parkway, Ste.200
                                      Alameda, CA 94501

Failure to make the payment of the $74,854.65 immediately will result in suit being filed against you, in
your capacity as an individual, to collect sum plus attorneys' fees and interest.

                                                    Sincerely

                                                    Tracy L. Mainguy/jaw

                                                    Tracy L. Mainguy

TLM:jaw
opeiu 29 afl-cio(1)
Enclosure (Personal Guarantee and Undertaking)
cc:    Michael Heavey Construction, Inc. (via facsimile)
       Mr. Chris D. Kuhner (via facsimile & e-mail)
131432\985378
Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 102 of 104




   EXHIBIT E




   EXHIBIT E
                        Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 103 of 104
                                      WEINBERG, ROGER & ROSENFELD
STEWART WEINBERG                                                                                                  ANTHONY J. TUCCI
DAVID A ROSENFELD                                                                                                 MICHAEL D. BURSTEIN
WILLIAM A SOKOL                                                                                                   ALEJANDRO DELGADO
BLYTHE MICKELSON
BARRY E. HINKLE
ANTONIO RUIZ
                                            A Professional Corporation                                            CAROLINE N. COHEN
                                                                                                                  XOCHITL A LOPEZ
                                                                                                                  CAITLIN E. GRAY
MATTHEW J. GAUGER                                   1001 Marina Village Parkway, Suite 200                        TIFFANY CRAIN ALTAMIRANO ••
ASHLEY K IKEDA •                                                                                                  RYAN B. KADEVARI
LINDA BALDWIN JONES
PATRICIA A DAVIS
                                                             Alameda, CA 94501                                    DAVID W. M. FUJIMOTO
                                                                                                                  ADAM J. THOMAS
ALAN G. CROWLEY                                           TELEPHONE (510) 337-1001                                PAUL K PFEILSCHIEFTER
KRISTINA L. HILLMAN ••                                                                                            ALEXANDER S. NAZAROV
EMILY P. RICH                                                FAX (510) 337-1023                                   ERIC J. WIESNER
BRUCE A HARLAND
CONCEPCION E. LOZANO-BATISTA                             INWW.UNIONCOUNSELNET                                     JERRY P.S. CHANG •
                                                                                                                  ANDREA C. MATSUOKA
CAREN P. SENCER
ANNE I. YEN
KRISTINA M. ZINNEN
JANNAH V. MANANSALA                                                                                               ROBERTA D. PERKINS. Of Counsel
MANUEL A BOIGUES •••                                                                                              NINA FENDEL, Of Counsel
KERIANNE R. STEELE ••                                                                                             TRACY L. MAINGUY, Of Counsel
GARY P. PROVENCHER                                                                                                ROBERT K SZYKOWNY, Of Counsel
EZEKIEL D. CARDER ••••                                                                                            ANDREA K. DON, Of Counsel
MONICA T. GUIZAR                                                                                                  LORI K AQUINO, Of Counsel •
LISL R SOTO                                                                                                       SHARON A. SEIDENSTEIN, Of Counsel
JOLENE KRAMER


                                                             September 4, 2018                                               Admitted in Hawaii
                                                                                                                             Also admitted in Nevada
                                                                                                                    •••      Also admitted in Illinois
                                                                                                                             Also admitted in New York and Alaska
                                                                                                                             Also admitted In Florida
    VIA FACSIMILE & CERTIFIED U.S. MAIL
    7017 1000 0000 5631 4249

   Michael Heavey Construction, Inc.
   Attention: Michael B. Heavey
   2225 Ingalls Street
   San Francisco, CA 94124

   Re:          Notice of Default under Settlement Agreement

   Dear Mr. Heavey:

    This letter constitutes a Notice of Default under the terms of the Michael Heavey Construction, Inc.'s
    Settlement Agreement dated October 27, 2016 with the Laborers Trust Funds (hereinafter "Second
    Settlement").

   Michael Heavey Construction, Inc. defaulted on its payments owed under the Second
   Settlement. The Second Settlement required Michael Heavey Construction to make the payments
   totaling $80,968.15 as specified in paragraph 5 of the Settlement Agreement. Pursuant to paragraph
   6 of the Second Settlement, Michael Heavey Construction, Inc. is also required to stay current in
   making contributions to the Trust Funds from the date of the Settlement Agreement going
   forward. However, Michael Heavey Construction, Inc. failed to do so. Instead Michael Heavey
   Construction, Inc. made payments totaling only $53,980.09, then failed to pay its ongoing
   contribution obligations on a current basis.

   Demand is hereby made for the immediate payment of $74,854.65 [$128,834.74 less payments
   received under the Second Settlement totaling $53,980.09] owed under the Second Settlement.

   Judgment was entered in United States District Court Northern District of California, case number
   3:15-cv-00411-WHA against Michael Heavey Construction, Inc. in the amount of $217,587.23. This
   judgment includes the balances owed for an audit and unpaid contributions through April 2015. An
   earlier settlement ("First Settlement") was reached between the parties and payments were started
   under the First Settlement which left an unpaid balance of principal contributions revealed as owed
   by an audit in the amount of $58,085.99 (contributions) and related liquidated damages and interest
   owed in the amount of $8,064.29, along with Attorney fees/costs and liquidated damages and
   interest.


                    LOS ANGELES OFFICE                               SACRAMENTO OFFICE                     HONOLULU OFFICE
               800 Wilshire Boulevard, Suite 1320                     431 I Street, Suite 202         220 South King Street, Suite 901
                 Los Angeles, CA 90017-2607                        Sacramento, CA 95814-2341             Honolulu, HI 96813-4500
              TEL 213.380.2344 FAX 213.443.5098                 TEL 916.443.6600 FAX 916.442.0244   TEL 808.528.8880 FAX 808.528.8881
                Case 3:18-cv-06119-JSC Document 1 Filed 10/05/18 Page 104 of 104

September 4, 2018
Page 2

Demand is therefore also made for payment of $66,150.28 (balance owed under Judgment for audit
shortages) and contributions in the amount of $33,343.92 (amount owed for unpaid Reports for Sep-
17 through Mar.-18).

Please forward a cashier's check in the amount of $174,348.85 [($128,834.74 - $53,980.09) +
$66,150.28 (balance owed under Judgment for audit shortages) + $33,343.92 (amount owed for
unpaid Reports for Sep-17 through Mar.-18) made payable to "Laborers Trust Funds" directed to my
attention as follows:

                                   Attention: Tracy L. Mainguy
                                   Weinberg, Roger & Rosenfeld
                              1001 Marina Village Parkway, Suite 200
                                       Alameda, CA 94501

If payment is not made upon receipt of this demand, the Trust Funds, without further notification,
will take all legal steps which they deem appropriate to collect the amounts owed.

                                                     Sincerely

                                                     Tracy L. Mainguy/jaw

                                                    Tracy L. Mainguy

TLM:jaw
opeiu 29 afl-cio(1)
cc:    Mr. Chris D. Kuhner (via facsimile & e-mail)
131432\985503
